Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-8, in the reply filed on 31 March 2022 is acknowledged.
This application is in condition for allowance except for the presence of claims 9-12, directed to an invention non-elected without traverse.  Accordingly, claims 9-12 have been cancelled.

Information Disclosure Statement
The information disclosure statement filed 12 November 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  However, the foreign patents have been considered and cited by the Examiner, such that no action is necessary by the Applicant.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Allowable Subject Matter
Claims 1-8 are allowed.   Claim 1 is the independent claim.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is U.S. Patent 3,148,562 to Moss, which discloses a method for reconditioning a damaged thread 28 of a workpiece 20; said damaged thread being arranged inside a first hole 28 of said workpiece; said method comprising the following steps: i) centering a tool 10 on said first hole; ii) inserting a first tool (drill bit) inside said tool centred on said first hole and removing the damaged thread by means of said first tool; iii) inserting a second tool (tapping bit) inside said tool and creating a new thread inside said first hole; said step i) comprising the following steps: v) inserting a pin 60 inside said tool and inside said first hole; and vi) removing the pin.  
Suffice it to say, the patent to Moss does not disclose the workpiece is a transmission of a hover-capable aircraft, said second tool having a diameter larger than the one of said damaged thread, screwing an insert having a thread inside said new thread, so that said insert engages said first hole and defines a reconditioned thread, or said step i) comprises the steps of: vii) screwing said pin onto a further thread of said tool; and viii) arranging said pin in abutment against an abutment surface of said tool; said method being further characterized by comprising the step of: ix) keeping said transmission mounted on the hover-capable aircraft during said steps i), ii), iii), vii), all as claimed in independent claim 1, and as such does not anticipate the instant invention as disclosed in independent claim 1.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of Moss, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        12 May 2022